Citation Nr: 0608371	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for service connection for cause of death. 

2. Entitlement to service connection for cause of death.
 

REPRESENTATION

Appellant represented by: American Defenders of Bataan and 
Corregidor, Inc.



ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1, 1941 to April 9, 1942, was beleaguered from 
December 8, 1941 to April 9, 1942, was a prisoner of war 
(POW) from April 10, 1942 to July 2, 1942, was missing from 
September 16, 1944 to February 24, 1945, had recognized 
guerrilla service from February 25, 1945 to March 31, 1945, 
and was missing from April 1, 1945 to April 3, 1945.  He died 
in June 1989.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that new and 
material evidence was not submitted to reopen the claim. 

Under 38 U.S.C.A 5101(b) (West 2002 & Supp. 2005), a claim 
for dependency and indemnity compensation also includes a 
claim for dependency and indemnity compensation under 38 
U.S.C.A § 1318 (West 2002 & Supp. 2005).  This issue is 
referred to the RO.   


FINDINGS OF FACT

1.  The veteran was a prisoner of war (POW) from April 10, 
1942 to July 2, 1942. 

2.  At the time of the veteran's death, he was service-
connected for partial paralysis of the right sciatic nerve, 
residuals of shell fragment wound and gunshot wound with 
muscle injury and atrophy, ankylosis of ankle in plantar 
flexion, limited knee motion, 2 inch shortening, and hammer 
toe deformities.  The veteran was also receiving special 
monthly compensation for loss of use of one foot.

3.  The veteran died in June 1989 and the immediate cause of 
death is listed as cardio-respiratory arrest.  

4.  In rating decisions dated in February 1990, June 1993, 
September 1994, December 1996 and January 1998, the RO denied 
service connection for cause of death.  The RO notified the 
appellant of these decisions and of her procedural and 
appellate rights in several letters, the last one in February 
1998.  The appellant did not appeal and the decision became 
final.  

5.  The appellant's claim to reopen the claim for service 
connection for cause of the veteran's death was received in 
May 2003.  

6.  Effective October 7, 2004, the applicable law for 
presumptive service connection was revised to include 
atherosclerotic heart disease or hypertensive vascular 
disease and raises a reasonable possibility of substantiating 
the claim of service connection for cause of death. 

7.  There is no competent medical evidence showing that the 
veteran was diagnosed with ischemic heart disease or beriberi 
at the time of his death.
  
8.  Hypertensive vascular disease and atherosclerotic heart 
disease contributed to cause the veteran's death.




CONCLUSIONS OF LAW

1.  The January 1998 rating decision that denied entitlement 
to service connection for cause of death was final.  
38 U.S.C.A. § 7105(c) (West 2002 & 2005).  

2.  The revision of the applicable law for presumptive 
service connection for prisoners of war requires a de novo 
review of the appellant's claim, thus the claim is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & 2005); 38 C.F.R. 
§§ 3.104(a), 3.159, 3.309(c) (2005).

3.  Resolving doubt in favor of the appellant, hypertensive 
cardiovascular disease and atherosclerotic heart disease, 
presumptively determined to be related to veteran's 
internment as a POW during military service, caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.309(c), 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material evidence

The appellant seeks to reopen her claim for service-
connection for the veteran's cause of death.  The veteran 
died in June 1989.  

In a February 1990 rating decision, the RO denied the 
appellant's claim for service connection for cause of death 
on the basis that the veteran had not died from any of his 
service-connection conditions.  The RO also denied the claim 
based on the presumptive provisions for POW's in effect at 
that time.  The RO notified the appellant of this decision in 
March 1990; she filed a notice of disagreement within one 
year of the date of notification of the rating decision and 
the RO sent a statement of the case.  However, the appellant 
did not file a timely substantive appeal.  Subsequently, the 
RO denied the appellant's claims for service connection for 
cause of death in June 1993, September 1994, December 1996, 
and January 1998.  The RO notified the appellant of the last 
decision and her procedural and appellate rights in February 
1998.  The appellant did file a timely notice of 
disagreement.  Consequently, that decision is final based on 
the evidence of record at that time.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that since the January 1998 rating decision 
and during the course of the appeal, the presumptive 
provisions for service connection for a veteran who was a 
former POW were revised to include atherosclerotic heart 
disease or hypertensive vascular disease effective October 7, 
2004.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in claims where an intervening change in the law or 
regulation created a new basis of entitlement to a benefit, 
de novo adjudication of the claim is warranted.  Spencer v. 
Brown, 4 Vet. App. 283 (1993).

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim.

Service Connection for Cause of Death

The appellant contends that the veteran died from an infected 
wound of the right ankle joint extending to the right leg, 
which was caused by the veteran's service-connected 
conditions of the residuals of shell fragment wound and 
gunshot wound with muscle injury and atrophy.  Military 
records show that the veteran was a POW from April 10, 1942 
to July 2, 1942. 

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.312 (2005).  The debilitating effects of a service-
connected disability must have made the decedent materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Additionally, 38 C.F.R. § 3.309(c) (2003), states that if a 
veteran is a former POW and as such was interned or detained 
for not less than 30 days, certain diseases shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after service discharge or release from active 
military service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  The list 
of diseases includes beriberi (including beriberi heart 
disease).  For the purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity.  38 C.F.R. §§ 3.307, 3.309(c) (2003).

During the course of the appeal, effective October 7, 2004, 
38 C.F.R. § 3.309(c) was revised to read as follows:

(c) Diseases specific as to former prisoners of war. (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied.  The list of diseases includes 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia). 

(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied.  The list of diseases includes beriberi 
(including beriberi heart disease). 

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection.  38 C.F.R. § 3.304(e).  Special attention will be 
given to any disability first reported after discharge, 
especially if poorly defined and not obviously of 
intercurrent origin.  Id.  The circumstances attendant upon 
the individual veteran's confinement and the duration thereof 
will be associated with pertinent medical principles in 
determining whether disability manifested subsequent to 
service is etiologically related to the prisoner of war 
experience.  Id.

The veteran's death certificate shows the immediate cause of 
death as cardio-respiratory arrest, and the antecedent cause 
to be an infected wound of the right ankle joint extending to 
the right leg.  Also listed as an underlying cause of the 
veteran's death is anemia.  As was previously mentioned, the 
veteran was service-connected for partial paralysis, right 
sciatic nerve, residuals of shell fragment wound and gunshot 
wound with muscle injury and atrophy, ankylosis of ankle in 
plantar flexion, limited knee motion, 2 inch shortening, and 
hammer toe deformities.  

There are no service medical records associated with this 
file.  Personnel records show that the veteran was wounded by 
bullets and shrapnell from enemy fire in the right thigh and 
leg, and that he was discharged due to a physical disability 
contracted in the line of duty.  A medical certificate dated 
November 1986 shows a diagnosis of pleuritis, left.  A 
November 1987 social worker's report indicated that the 
veteran had been diagnosed with hypertension, which he felt 
related to service.  A November 1987 report from a private 
physician shows an impression of left ventricular prominence 
and a pleural reaction of the left lower chest of an 
undetermined etiology.  A December 1987 report showed a 
diagnosis of hypertensive cardiovascular disease.  

Prior to the veteran's death, he was admitted to the 
Integrated Provincial Hospital in Zambales for complaints of 
fever and pain in his right hypochondrium, chest and right 
leg.  Radiology reports dated March 25 and June 2, 1989 
indicate that the veteran had atherosclerotic cardiovascular 
disease.  Records also show that the veteran had pneumonia 
and hepatitis. 

A field examination was conducted following the veteran's 
death to determine the cause of death.  In interviews, the 
appellant and her daughter stated that the veteran was 
unattended by a physician when he died, and that the 
physician listed on the death certificate based the cause of 
death on the veteran's treatment records from the Integrated 
Provincial Hospital in Zambales.  The physician who signed 
the death certificate was unavailable for an interview.  

A medical certificate dated August 1990 indicates that the 
veteran was treated for pneumonia, amoebiasis, malaria, and 
neurogenic bladder while admitted to the Integrated 
Provincial Hospital in Zambales.  A letter dated November 
2002 from the veteran's treating physician stated that the 
veteran's wounds, specifically his atrophied right leg and 
thigh, and his old age contributed to his death. 

Initially, the Board notes that the date of the appellant's 
claim to reopen is May 2003.  In filing this appeal, the 
appellant contends that the veteran's cause of death was 
directly related to his service-connected conditions.  A 
review of the evidence shows that a grant of service-
connection on a direct basis is not warranted.  Though the 
death certificate lists as an antecedent case, an infection 
of the infected wound of the right ankle joint extending to 
the right leg, it has been determined through the field 
examination that the physician who signed the death 
certificate was not present when the veteran died, nor did he 
perform a post-mortem examination.  Rather, interviews 
indicate that the physician based his findings on the 
veteran's treatment records from the Integrated Provincial 
Hospital in Zambales.  However, there is no evidence of a 
wound infection of the right leg in these records; the 
veteran's treatment was restricted to his hepatitis, 
pneumonia, and atherosclerotic heart disease.  Therefore, 
cause of death based on the veteran's service-connected 
conditions is not warranted. 

A review of the evidence shows that service connection for 
the cause of death based on presumptive service connection is 
warranted under the current version of 
38 C.F.R. § 3.309(c). 

However, the Board recognizes that the applicable provisions 
of § 3.309(c) have been changed during the course of the 
appellant's appeal.  Though the appellant did not receive 
notification of the amendments, given the favorable outcome 
of this appeal, there is no conceivable prejudice to the 
appellant.  As the appellant's claim was received in May 
2003, both the old and new regulations will be used in 
evaluating her claim for service connection for cause of 
death.

The veteran's service records confirm that he was a POW from 
April 10, 1942 to July 2, 1942.  The death certificate 
indicates that the veteran died due to a cardio-respiratory 
arrest.  The record contains no indication, medical opinion, 
or other professional evidence relating any of the causes of 
the veteran's death to his internment as a POW.

Pursuant to the VA regulatory provisions in effect prior to 
October 7, 2004, the Board finds that there is no competent 
evidence that the veteran had edema of the legs or developed 
beriberi heart disease while a captive so as to invoke the 
applicability of the POW presumptions in effect prior to 
October 7, 2004.  Additionally, there is no medical evidence 
that the veteran died of either ischemic heart disease or 
beriberi heart disease, per the requirements of § 3.309(c) 
prior to October 7, 2004.  The veteran's death certificate, 
though not determinative, states that he died of cardio-
respiratory arrest.  Since there is no competent evidence of 
edema or beriberi while the veteran was captive, and no 
evidence that the veteran died of ischemic heart disease or 
beriberi heart disease, service connection pursuant to the VA 
regulatory provisions in effect prior to October 7, 2004 is 
not warranted.

However, pursuant to the amendments, effective October 7, 
2004, service connection is warranted in the case of any 
former POW who manifests atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia), to a 
degree of disability of 10 percent or more at any time after 
discharge or release from service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.

In this case, the record documents a diagnosis and treatment 
for atherosclerotic heart disease and hypertensive vascular 
disease prior to the veteran's death.  Private medical 
records show a diagnosis of hypertensive cardiovascular 
disease in December 1987.  Treatment records, including chest 
x-rays, show a diagnosis of atherosclerotic heart disease, 
just six days prior to the veteran's death.  Though the 
veteran's primary cause of death is listed as cardio-
respiratory arrest, the Board has established that the 
veteran's exact cause of death is undetermined as there was 
no physician attending to the veteran at the time of his 
death and a post-mortem examination was not performed.  Given 
the fact that the veteran was treated for his atherosclerotic 
heart disease six days prior to his death, the Board finds 
that it is as likely as not that this condition caused or 
contributed to his death.  

Therefore, resolving doubt in the appellant's favor, the 
Board concludes that the veteran's hypertensive vascular 
disorder and atherosclerotic heart disease contributed to his 
cause of death.  See 38 C.F.R. § 3.309(c), 3.312 (2005).

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq.  (West Supp. 2005).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Resolving doubt in favor of the appellant, entitlement to 
service connection for cause of death is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


